DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species C in the reply filed on 9/29/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 4 - 5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Claims 1 - 3 and 6 - 20 remain for examination. 
Priority
This application’s status as a continuation-in-part of application 16/828,000 is acknowledged. Application 16/828,000 variously claims priority to provisional applications 62/862,547, 62/862,564, 62/888,683, 62/892,927, 62/907,432, and 62/907,408. It is noted however, that the particulars of claims 1 -3, including a floating seat and the particulars of the floating hinge, are not presented in the parent utility or provisional applications.  Therefore, the claims which pertain to the floating hinge are entitled only to the actual filing date 5/27/20.  
Specification
The disclosure is objected to because of the following informalities: 
Paragraph [08] is incomplete.
Paragraph [062] is internally contradictory. Applicant recites that the seat axle 2214 is able to move up and down relative to the hinge casing and then goes onto recite that the seat axle 2214 does not move because it is fixed relative to the toilet body.  It is not clear how the seat axle can both move and not move. Clarification is required. 
Appropriate correction is required.
Claim Objections
Claim 2 and 7 are objected to because of the following informalities:
In claim 2, “the toilet seat” in line 2 should be deleted and replaced with --the floating seat-- or --the seat-- for consistency with parent claim 1.  The examiner notes that any amendment should be made so that the remainder of the dependent claims are also consistent. 
In claim 7, “the load cells” should be deleted and replaced with --the one or more seat load cells--. 
Appropriate correction is required.
Applicant is advised that should claim 17 be found allowable, claim 20 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 18, it is not clear if “a toilet seat” is the same floating seat as set forth in parent claim 1 or a different toilet seat. For examination purposes, it will be assumed that applicant intends to refer to the same toilet seat, however clarification by amendment is required. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, and 14 - 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borkholder et al. (US 2016/0374619 hereinafter Borkholder) in view of Hall et al. (US 2016/0000378 hereinafter Hall). 
Regarding claim 1, Borkholder discloses an analytical toilet comprising: a toilet (para. [0048]), a floating seat (seat, figure 1) for supporting a user about the toilet; one 
Regarding claim 7, Borkholder shows all of the instant invention as discussed above, and further provides a processor (paras. [0002],[0029], [0030]) which can receive and transmit data from the load cells. Changes in apparent weight are measured by the BCG load cells, received/captured by the processor, and communicated to a base station or other environmental monitoring system. 
Regarding claim 11, Borkholder discloses all of the instant invention as discussed above, but does not show at least one health and wellness sensor for determining at least one property of excreta.  Attention is again turned to Hall, which teaches a similar analytical toilet having a plurality of sensors at preferential locations within the bowl (including urine sensors (3,6) and fecal sensors (para. [0084], [0081]) for determining at least one property of the excreta.  It would have been obvious to one having ordinary skill in the art at the time of effective filing to have provided excreta sensors in the toilet of Borkholder as modified so that data about a user’s health can be noninvasively gathered (Hall, para. [0002]). 
Regarding claim 12, Borkholder as modified shows all of the instant invention as discussed above, and Hall further provides that the least one property is at least one of weight, volume, flow rate (para. [0084]) or content (para.[0088]) of urine. 
Regarding claim 13, Borkholder as modified shows all of the instant invention as discussed above, and Hall further shows that the at least one property includes one or more of weight, gas/fumes, volume (para. [0084]), or content (para. [0088]) of feces. 
Regarding claim 14, Borkholder as modified shows all of the instant invention as discussed above, and Hall further provides that the health and wellness sensor comprises one or more of mass spectrometers, chromatographs, thermometers, electrodes, pH detectors (para. [0081], [0084]) or CCDs (para. [0082]). 
Regarding claim 15, Borkholder as modified shows all of the instant invention as discussed above, and Hall further provides a processor for receiving and transmitting data from the at least one health and wellness sensor (para. [0001], fig. 2, claim 10).  It would have been obvious to one having ordinary skill in the art at the time of effective filing to have included a processor in the device of Borkholder as modified in order to transmit, analyze, and communicate health data to authorized users (Hall, fig. 2). 
Regarding claim 16, Borkholder as modified shows all of the instant invention as discussed above, and further shows at least one health and wellness sensor for detecting health and wellness data about the user (ECG, PPG, IR thermometer)(fig. 1). 
Regarding claims 17 and 20, Borkholder shows that the at least one health and wellness sensor comprises on or more of ECG, PPG, and thermometers (fig. 1)(para. [0048],[0052],[0053]).
Regarding claim 18, Borkholder as modified shows that the at least one health and wellness sensor is in the toilet seat (para. [0048], fig. 1). 
Regarding claim 19, Borkholder shows all of the instant invention as discussed above, and further provides a processor which can receive and transmit data from the sensors and communicate to a base station or other environmental monitoring system  (paras. [0002],[0029], [0030]). 
Claims  2 - 3 are rejected under 35 U.S.C. 103 as being unpatentable over Borkholder and Hall, as applied to claim 1, in view of Ginsburg et al. (US 4,314,382 hereinafter Ginsburg).
Regarding claims 2  and 3, Borkholder as modified shows all of the instant invention as discussed above, but does not show the particulars of the floating hinge.  Attention is turned to Ginsburg which teaches a similar floating hinge structure (abstract) having a hinge case (12, 13 collectively) in which a pivot bar is located (23, 24, 33, collectively), whereby the pivot bar is rotatably attached to the toilet at a second and (24 is seated in and rotates in slot 15 and is attached to the toilet seat; see that bowl leaf 10 is connected to rear end 50 of the toilet); while the first end (33) is rotatably connected to the toilet seat (52)(note that 23 attached to seat leaf 20 is seated within 34, and 33 is rotatably seated in 12 and therefore, 33 is rotatably connected to the toilet seat).  It would have been obvious to one having ordinary skill in the art at the time of effective filing to have substituted the hinge structure of Borkholder for that of Ginsburg so that sensors of different sizes can be accommodated under the toilet seat while also enabling the use of a lid (abstract).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Borkholder and Hall, as applied to claim 1, in view of Newham (US 11,141,030, with an effective filing of 4/23/19). 
Regarding claim 6, Borkholder as modified does not show that the floating hinge includes an electrical connection between the seat and the toilet. Attention is turned to Newham which teaches a similar analytical toilet system (10) with a patient monitoring system (fig. 2), having a seat (22) with a plurality of sensors (12a) and a hinge (24) whereby the hinge comprises an electrical connection (34a, 28 to 14) to the toilet, such data from the sensors is communicated to a controller (14) via the electrical connection.  It would have been obvious to one having ordinary skill in the art to have include the electrical connections in the hinge of Borkholder to connect to the controller or processor, since wired connections are known to be stable for communicating data. 
Claims  8 - 10 are rejected under 35 U.S.C. 103 as being unpatentable over Borkholder and Hall, as applied to claim 1, in further view of Hall et al. (US 2018/0031411 hereinafter Hall ‘411). 
Regarding claim 8, Borkholder as modified shows all of the instant invention as discussed above, but does not show a foot scale positioned in front of the toilet for measuring user weight. Attention is turned to Hall ‘411 which teaches a similar analytical toilet (fig. 3) having a foot scale (304) positioned in front of the toilet (302) for measuring user weight (para. [0005]).  It would have been obvious to the ordinary artisan at the time of effective filing to have provided the foot scale of Hall ‘411 at the base of the toilet of Borkholder as modified so that an unobtrusive scale is always available for ease of use (abstract, para. [0004]).
Regarding claim 9, Borkholder as modified shows all of the instant invention as discussed above, and Hall ‘411 further provides one or more foot scale load cells supporting the foot scale for measuring weight on the foot scale (108)(para. [0026]). 
Regarding claim 10, Borkholder as modified shows all of the instant invention as discussed above, and Hall ‘411 further provides a processor (336, 334) for receiving and transmitting data from the foot scale load cells (para. [0039]). It would have been obvious to the ordinary artisan at the time of effective filing to have provided a processor which can receive and transmit data from the foot scale load cells so that data about user’s weight can be analyzed and communicated to a user (Hall ‘411, para. [0039]). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
de Canecaude (US 4,697,656) shows a toilet seat having an integrated scale for measuring a user’s weight, generally representative of the state of the art. 
Rigas (US 7,437,781) shows a toilet seat for weighing an individual, having a floating hinge (114) similar to the unclaimed embodiment in figure 6B.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN L DEERY whose telephone number is (571)270-1928. The examiner can normally be reached Mon - Thur, 7:30am - 4:30pm; Fri 8:00am-12:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN DEERY/Primary Examiner, Art Unit 3754